Citation Nr: 1723110	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1997 to November 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2015 rating decisions from two Department of Veterans Affairs (VA) Regional Offices (RO).  The Baltimore, Maryland RO currently has jurisdiction of the file.

The RO granted service connection for bilateral lower radiculopathy in June 2013, and assigned a 10 percent evaluation.  In July 2015, the Veteran filed a claim for an increased evaluation for this disability.  In August 2015, the RO denied the Veteran's increased rating claim.  A Notice of Disagreement was filed in September 2015.  A Statement of the Case was issued in February 2016.  A Substantive Appeal was filed in March 2016.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1.  Through the duration of the appeal, the Veteran's right lower extremity radiculopathy manifested with moderate symptomatology, including pain, paresthesias, and numbness.

2.  Through the duration of the appeal, the Veteran's left lower extremity radiculopathy manifested with moderate symptomatology, including pain, paresthesias, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for right lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8520.

2.  The criteria for a rating of 20 percent, but no higher, for left lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Bilateral Lower Radiculopathy

The Veteran contends that she is entitled to an evaluation in excess of 10 percent for her bilateral lower radiculopathy.  After a thorough review of the evidence, the Board finds that a 20-percent rating, but no higher, is warranted for her disability.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d at 1380-81.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's bilateral lower radiculopathy is rated under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and moderately severe incomplete paralysis is rated 40 percent disabling.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's post-service medical records reflect a history of lumbar radiculopathy stemming from her degenerative joint disease.  The Veteran consistently reports symptoms of pain, numbness, and tingling radiating down both of her lower extremities.  She undergoes physical therapy and chiropractic treatments, as well as takes medication for the symptoms.  She remains active, and has started an exercise regimen.

In an August 2015 VA examination report, objective medical evidence found radiculopathy in both lower extremities associated with her service-connected back condition.  There was moderate constant pain in her lower extremities, moderate paresthesias and/or dysesthesias in her lower extremities, and moderate numbness in her lower extremities.  The examiner indicated that the sciatic nerve was involved with moderate severity on both sides.  An October 2015 VA examination assessing peripheral neuropathy found similar levels of severity in the Veteran's lower extremities. 

As symptoms since August 2015 have been predominantly moderate in severity, a 20 percent evaluation is warranted for each of the Veteran's lower extremities.  Symptomatology listed in VA examinations, as well as post-service medical records, do not rise to the level of moderately severe or higher for rating purposes.  By way of example, the August and October 2015 VA examination reports did not note severe pain, paresthesias and/or dysesthesias, or numbness.  There was no muscle atrophy.  There was no significant loss of strength or reflexes, and senses were present, though decreased.  Furthermore, there was no complete paralysis of the sciatic nerve, which would be indicated by foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  VA medical records did not indicate symptoms other than those noted and analyzed in VA examinations.  The Veteran herself has characterized the pain as on and off, becoming constant approximately one year ago and characterized by a vibrating sensation down her legs.  As seen by the medical evidence of record, as well as the Veteran's own lay statements regarding the severity of the radiculopathy, the Board finds that the symptoms are not so severe as to rise beyond that of the moderate level.

The Board has also considered alternative Diagnostic Codes with which to rate the Veteran in order to afford her a higher evaluation.  These alternative codes do not apply to the Veteran's demonstrated disability, nor would they provide an increased evaluation for her disability.  Her radiculopathy does not impact the median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, or long thoracic nerve.  Regarding the nerves that effect the foot, including Diagnostic Codes 8521 - 8525, the highest evaluation for a moderate disability remains 20 percent.  As such, an alternative Diagnostic Code would not afford the Veteran with an increased evaluation for her symptoms.

In sum, the Veteran has demonstrated that the symptoms of her bilateral lower radiculopathy are moderate.  As such, the Board finds that a 20 percent evaluation, but no higher, is warranted for her bilateral lower radiculopathy.


ORDER

1.  Entitlement to an evaluation of 20 percent, but no higher, for right lower extremity radiculopathy, is granted.

2.  Entitlement to an evaluation of 20 percent, but no higher, for left lower extremity radiculopathy, is granted.


REMAND

An additional remand is necessary in order to further adjudicate the matter of the Veteran's acquired psychiatric condition.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner listed a number of factors other than military service that can cause diabetes.  However, he failed to specifically state whether the Veteran's diabetes was attributable to those factors, such as obesity and genetics.  

Furthermore, the examiner determined that the Veteran's diabetes was not diagnosed in service.  However, he did not state whether the symptomatology first began in service.  Remand is necessary to correct these errors and provide a clearly articulated rationale as to any conclusions regarding the etiology of the Veteran's diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1. The RO should make all reasonable efforts to obtain all outstanding, relevant medical and/or treatment records related to the Veteran's diabetes mellitus, type II.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate professional in order to assess her diabetes mellitus, type II.  The entire claims file must be made available to the examiner, including a copy of this remand, which must be reviewed.  The examiner should determine the nature and etiology of the Veteran's diabetes mellitus, type II, and advance an opinion as to the following:

(a)  Is it as least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's diabetes mellitus, type II was incurred in, or otherwise related to, active duty service.

(b) It is as least as likely as not (i.e. a probability of 50 percent or more) than the Veteran's diabetes mellitus, type II was caused by or aggravated by her service-connected disabilities.

The examiner must consider symptoms consistent with diabetes mellitus, type II that occurred during active duty service.  If the examiner determines that it was less likely than not incurred in active duty service, or caused or aggravated by service-connected disabilities, he/she must clearly state which factors were more likely to cause the Veteran's diabetes mellitus, type II, and specifically apply those factors to the Veteran's disability.  

THE EXAMINATION REPORT SHOULD SPECIFICALLY STATE THAT SUCH A REVIEW OF THE RECORD WAS CONDUCTED.  THE EXAMINER SHOULD PROVIDE A COMPLETE RATIONALE FOR ALL OPINIONS PROVIDED.  IF THE EXAMINER RELIED UPON MEDICAL LITERATURE, HE SHOULD SPECIFICALLY STATE SO AND PROVIDE THE RELEVANT CITATIONS TO THAT LITERATUE.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for diabetes mellitus, type II.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


